Citation Nr: 1534811	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  13-33 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for meibomian gland dysfunction with chalazion cysts.

2.  Entitlement to service connection for lung cancer.

3.  Entitlement to service connection for a reactive lymph node of the right neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak


INTRODUCTION

The Veteran had active service from June 1974 to March 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal of August and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issue of entitlement to an initial compensable evaluation for meibomian gland dysfunction with chalazion cysts is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  It has not been shown by competent probative evidence that the Veteran's lung cancer was incurred or is otherwise attributable to service.

2.  The Veteran incurred a reactive lymph node of the right neck in service.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for lung cancer is not established.  38 U.S.C.A. §§ 1101, 1103, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 U.S.C.A. §§ 3.102, 3.159, 3.300, 3.303, 3.304, 3.307, 3.309 (2015).

2.  Entitlement to service connection for a reactive lymph node of the face is established.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Considering the favorable outcome detailed below as to the grant of the claim for service connection of a reactive lymph node of the face, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

In this case, the RO provided the appellant pre-adjudication notice by a letter dated in March 2011.  Specifically, the notice informed the Veteran of information and evidence necessary to substantiate the claim for service connection and of the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  The notice also informed the Veteran of information and evidence that governs the initial assignment of a disability evaluation and the regulations regarding the effective date of the establishment of service connection.

VA has obtained the Veteran's service treatment records and VA medical records, assisted the Veteran in obtaining evidence, provided the Veteran a VA examination,  and obtained a medical opinion.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate.  It is predicated on a substantial review of the record and medical findings and considers the Veteran's complaints, symptoms and history.  As the examination report and opinion ultimately provide sufficient information such that the Board can render an informed determination, it is adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.	Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

For claims filed after June 9, 1998, such as the claim considered herein filed in November 2004, a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  This is not a case where it is asserted that a service-connected disability caused the Veteran to use tobacco products after service.  See VAOPGCPREC 6-2003.  The Veteran has made no such assertion and the evidence of record makes no such suggestion.

On the other hand, service connection is not prohibited "for disability or death from a disease which is otherwise shown to have been incurred or aggravated in active military, naval, or air service."  38 U.S.C.A. § 1103(b).  The legislative history of 38 U.S.C.A. § 1103(b) shows the intent to permit claims where the claimed disability manifests while on active duty, even if the claim is based on tobacco use. See 66 Fed. Reg. 18197 (April 6, 2001).  "Otherwise shown" means that the disability can be service-connected on some basis other than a veteran's use of tobacco products during service, or that the disability became manifest during service.  See 38 C.F.R. § 3.303(b) (2015).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.	Lung Cancer

The Veteran asserts that his lung cancer and its residuals are attributable to service due to asbestos exposure, as well as tobacco use.  A review of the service records documents no impression of any lung disease or cancer.  Nor is any asbestos exposure documented in the record.  

Private medical evidence shows that the Veteran was assessed as having adenocarcinoma of the lungs in 2009, or about 30 years following his discharge.  The records also document a history of heavy smoking.  No evidence documents that assessment of any asbestos-related lung disease, including the adenocarcinoma of the lungs.  

In furtherance of substantiating his claim, the Veteran was afforded a VA examination in September 2012.  Examination was based upon review of the claims file, and reflects assessment of adenocarcinoma of the lung in 2009 with a partial lobectomy.  The examiner concluded that it was less likely than not that the Veteran's lung cancer was incurred or caused by in-service injury, event or illness, explaining that there were no asbestos related changes of the lungs that would be a risk factor for cancer.  Rather, the examiner identified a 30 pack year history of smoking as the major risk factor.  

Entitlement to service connection for lung cancer is denied.  The Board acknowledges that the Veteran believes that he was exposed to asbestos that led to the incurrence of lung cancer, diagnosed in 2009.  However, even assuming that there was asbestos exposure, the claim must be denied because no asbestos-related lung disease, including cancer has been assessed.  Indeed, VA examination ruled out any such pathology.  Rather, the evidence indicates that the Veteran's tobacco use resulted in lung cancer.  There is no evidence that the Veteran first manifested lung cancer in service, but rather 30 years thereafter.  No other competent evidence attributes lung disease to service in any manner.   To recap, service connection cannot be granted on the basis of tobacco use in this case (as the claim was received after June 1998).  Tobacco use is the sole known cause of the Veteran's cancer.  Therefore, the preponderance of the evidence is against the claim, and service connection for lung cancer must be denied.

IV.	Reactive Lymph Node of the Face

The Veteran claims that he incurred a lump of the right neck in service.  A review of the service records discloses a complaint of a lump on the right side of the Veteran's neck, with the observation of a subcutaneous mass in July 1975.  Medical records are silent with respect to any treatment, but the Veteran indicates recurrence of the mass since service.  

In March 2012, the Veteran was provided a VA examination to address the matter.  Examination, based on review of the claims file, reflects the history of a mass of the right neck in service in July 1975.  At this time, the Veteran related that the mass would enlarge and become tender every 4 to 6 months for a few days and disappear.  He reported discomfort with swallowing during a flare-up.  

Examination resulted in an assessment of lymphadenopathy.  In terms of etiology, the examiner remarked that "it would appear that the diagnosis would likely fit a reactive lymph node that flares as mentioned above," and that in regard to service, "it would appear that the aforementioned area did occur in 1975 ... ."

Entitlement to service connection for a reactive lymph node of the right neck is warranted.  The service records document complaint and assessment of a mass on the right neck in July 1975.  The Veteran has competently described intermittent recurrence of the mass.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  VA examination, based upon the Veteran's competent history, has attributed a reactive lymph node of the right neck to service.  Thus, the evidence preponderates in favor of the claim and it is thus granted.  Gilbert, supra.


ORDER

Entitlement to service connection for lung cancer is denied.

Entitlement to service connection for a reactive lymph node of the right neck is granted.  


	(CONTINUED ON NEXT PAGE)
REMAND

The Veteran seeks an initial compensable evaluation for meibomian gland dysfunction with chalazion cysts.  The Board notes that the disability has been characterized as solely meibomian gland dysfunction, although chalazion cysts have been identified as the actual result of that dysfunction.  The Board has re-characterized the claim to acknowledge the scope of the claim, and to address the representative's concerns that the chalazion cysts are not being considered in the evaluation of the disability. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

Meibomian gland dysfunction with chalazion cysts is not a listed disability in the rating schedule.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  According to the policy in the schedule, when a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99."  38 C.F.R. § 4.27 (2009).  For example, Diagnostic Code 6099 is used to identify unlisted eye disabilities. 

The Board notes that the assignment of a particular diagnostic code to evaluate a disability is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App.  532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  

The Veteran's disability appears to cause both a growth on the eyelid (the chalazion), as well as irritation, swelling, draining, and soreness.  It is currently evaluated under 38 C.F.R. § 6099-6037, Pinguecula.  A pinguecula is a yellowish spot of proliferation on the bulbar conjunctiva (or a growth on the white part of the eye).  Dorland's Illustrated Medical Dictionary, 32nd Ed., 1449, (c) 2012.  It is rated based on disfigurement.  The rating schedule also contains diagnostic criteria for pterygium (Diagnostic Code 6034).  A pterygium is also growth on the eye itself.  Id. at 1551.  It is rated based on visual impairment, disfigurement, or conjunctivitis, depending on the particular findings.  Conjunctivitis (Diagnostic Code 6018) is rated based on symptoms such as mucous secretion, which is one of the Veteran's main complaints.  

The Veteran's representative requests that the Veteran be afforded another examination, as the Veteran's full range of symptoms has not been considered in his rating, and in fact, they have worsened.  The Veteran describes his symptoms as "irritations, swelling, continues to drain, and sore to touch."  When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  As the evidence indicates a possible worsening, the Veteran should be afforded a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA skin and eye examinations to address the severity of his meibomian gland dysfunction with chalazion cysts.

Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report. Unretouched color photographs of the Veteran's face should be obtained and associated with the examination report, and all symptomatology should be addressed, to include whether there is any associated draining or mucous secretions.

2.  Thereafter, the issue on appeal should be readjudicated, to include all potentially applicable diagnostic criteria (DCs 6034, 6018, 6037, 7800).  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond thereto. The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


